United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 12-1035
                                   ___________

United States of America,           *
                                    *
          Plaintiff-Appellee,       *
                                    * Appeal from the United States
     v.                             * District Court for the
                                    * Eastern District of Missouri.
Edward Roach,                       *
                                    * [UNPUBLISHED]
          Defendant-Appellant.      *
                               ___________

                             Submitted: April 16, 2012
                                Filed: May 30, 2012
                                 ___________

Before MELLOY, ARNOLD, and GRUENDER, Circuit Judges
                           ___________

PER CURIAM.

       Edward Roach pleaded guilty to being a felon in possession of a firearm in
violation of 18 U.S.C. § 922(g). Roach now argues only that his conviction and
resulting incarceration violate his Second Amendment right to keep and bear arms.
"To the extent [Roach] brings a facial challenge to § 922(g), his arguments are
foreclosed by our circuit precedent." United States v. Aiello, 452 F. App'x 699, 700
(8th Cir. 2012); see also District of Columbia v. Heller, 554 U.S. 570, 626–27 (2008)
("[N]othing in our opinion should be taken to cast doubt on longstanding prohibitions
on the possession of firearms by felons and the mentally ill, or laws forbidding the
carrying of firearms in sensitive places such as schools and government buildings, or
laws imposing conditions and qualifications on the commercial sale of arms.").

      We affirm the judgment of the district court.1 See 8th Cir. R. 47B.
                      ______________________________




      1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri.

                                         -2-